     Case 1:18-cv-00536-AWI-BAM Document 118 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9       DEERPOINT GROUP, INC., an Illinois          Case No: l:18-cv-00536-AWI-BAM
         corporation,
10
                      Plaintiff,                     ORDER GRANTING WITHDRAWAL OF
11                                                   ATTORNEY
               v.
12                                                   (Doc. No. 114)
         AGRIGENIX, LLC, a Delaware limited
13       liability company; SEAN MAHONEY, a
         California individual; and CUSTOM AG        ORDER TO DISREGARD DOCKET ENTRY
14       FORMULATORS, INC., a California             115
15       corporation,

16                    Defendants.

17

18             Currently before the Court is Mark D. Miller, Esq., and William K. Nelson, Esq., of
19   Sierra IP Law PC notice to withdraw their appearances as counsel on behalf of Defendant Sean
20   Mahoney.1 (Doc. No. 114.) Although styled as a proposed order substituting Defendant Sean
21   Mahoney in pro per in place of counsel, the document is in effect a notice of withdrawal and no
22   substitution or motion to withdraw is required as Defendant Sean Mahoney continues to be
23   represented by counsel in this matter. See Local Rule 182(d).
24            Accordingly, for good cause appearing, IT IS HEREBY ORDERED that counsel Mark D.
25
     1
26           On November 13, 2020, this Court entered a Consent Order Granting Substitution of
     Attorney substituting Defendant Sean Mahoney in pro se on the docket. (Doc. No. 115) That
27   Order was entered in error and shall be DISREGARDED. The Clerk of the Court is DIRECTED
     to correct the docket to reflect that Mr. Mahoney is not appearing in pro per.
28
                                                       1
     Case 1:18-cv-00536-AWI-BAM Document 118 Filed 11/17/20 Page 2 of 2


 1   Miller, Esq., and William K. Nelson, Esq., of Sierra IP Law PC are WITHDRAWN as counsel of

 2   record for Mr. Mahoney in this case. The Clerk of Court is directed to terminate Mr. Miller and

 3   Mr. Nelson as counsel for Defendant Sean Mahoney in the above-captioned matter.
     IT IS SO ORDERED.
 4

 5      Dated:    November 16, 2020                          /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
